Action to recover damages for personal injuries sustained by respondent, a passenger in an automobile which was in collision with a truck owned by defendant Hackett and operated by defendant King. Judgment entered on the verdict of a jury in favor of respondent, in so .far as appealed from, unanimously affirmed, with costs. Implicit in the verdict of the jury is the finding that the drivers of both vehicles were negligent and there is ample proof in the ease to sustain that finding. Present — Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ.